              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 1 of 13            FILED
                                                                               2019 Jan-10 PM 03:15
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JAMESHIA ALEXANDER,            )
                               )
    Plaintiffs,                )                     CIVIL ACTION FILE
                               )                     2:18-cv-01728-MHH
vs.                            )
                               )
NATIONAL CREDIT SYSTEMS, INC., )
EXPERIAN INFORMATION           )
SOLUTIONS, INC., EQUIFAX       )
INFORMATION SERVICES, LLC;     )
                               )
    Defendants.                )

         DEFENDANT NATIONAL CREDIT SYSTEMS, INC.'S ANSWER

          COMES NOW, National Credit Systems, Inc., Defendant in the above-

referenced action (hereinafter "Defendant"), and files this Answer in response to

the Plaintiffs' Complaint as follows:

                             PRELIMINARY STATEMENT

          Defendant denies the allegations contained in Plaintiff's Preliminary

Statement.

                             JURISDICTION AND VENUE

          Defendant denies that this Court has subject matter jurisdiction over the

Plaintiff's claims. Defendant admits only that venue is proper.




32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 2 of 13



                            STATEMENT OF THE PARTIES

          1.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 1 of the Plaintiff's Complaint.

          2.      Defendant admits the allegations contained in Paragraph 2 of the

Plaintiff's Complaint.

          3.      Defendant admits that it is a foreign corporation. Defendant admits

that it is a Georgia corporation with its principal place of business in Atlanta,

Georgia. Defendant admits that in certain circumstances that it may be considered

a debt collector under the FDCPA.

          4.      Defendant admits that it reports credit information to Defendants

Experian Information Solutions, Inc., and Equifax Information Services, LLC.

Defendant lacks knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 4 of the Plaintiff's Complaint.

          5.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 5 of the Plaintiff's Complaint.

          6.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 6 of the Plaintiff's Complaint.

          7.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 7 of the Plaintiff's Complaint.




                                             2
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 3 of 13



          8.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 8 of the Plaintiff's Complaint.

          9.      Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 9 of the Plaintiff's Complaint.

          10.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 10 of the Plaintiff's Complaint.

          11.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 11 of the Plaintiff's Complaint.

                                STATEMENT OF FACTS

          12.     Defendant admits that Plaintiff entered into a rental lease with Sayco

Property Services prior to this litigation.           Defendant lacks knowledge or

information sufficient to form a belief as to the allegations contained in Paragraph

12 of the Plaintiff's Complaint.

          13.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 13 of the Plaintiff's Complaint.

          14.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 14 of the Plaintiff's Complaint.

          15.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 15 of the Plaintiff's Complaint.




                                              3
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 4 of 13



          16.     Defendant admits that the creditor placed Plaintiff's account with it for

collections in the amount of $814.50. Defendant admits that it reported the unpaid

account to Experian and Equifax. Defendant lacks knowledge or information

sufficient to form a belief as to the remaining allegations contained in Paragraph 16

of the Plaintiff's Complaint.

          17.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 17 of the Plaintiff's Complaint.

          18.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 18 of the Plaintiff's Complaint.

          19.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 19 of the Plaintiff's Complaint.

                   RESULTS OF EXPERIAN'S REINVESTIGATION

          20.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 20 of the Plaintiff's Complaint.

          21.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 21 of the Plaintiff's Complaint.

                    RESULTS OF EQUIFAX'S REINVESTIGATION

          22.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 22 of the Plaintiff's Complaint.




                                               4
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 5 of 13



          23.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 23 of the Plaintiff's Complaint.

          24.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 24 of the Plaintiff's Complaint.

          25.     Defendant denies the allegations contained in Paragraph 25 of the

Plaintiff's Complaint.

          26.     Defendant denies the allegations contained in Paragraph 26 of the

Plaintiff's Complaint.

                                 CAUSES OF ACTION

                                    COUNT ONE
               VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
                   15 U.S.C. § 1681 et seq. ASA TO DEFENDANTS
                             EXPERIAN AND EQUIFAX

          27.     Defendant incorporates by reference the above Paragraphs of this

Answer as if fully stated therein.

          28.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 28 of the Plaintiff's Complaint.

          29.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 29 of the Plaintiff's Complaint.

          30.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 30 of the Plaintiff's Complaint.



                                             5
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 6 of 13



          31.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 31 of the Plaintiff's Complaint.

          32.     Defendant lacks knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 32 of the Plaintiff's Complaint.

                                    COUNT TWO
               VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                  15 U.S.C. § 1681 et seq AS TO DEFENDANT NCS

          32.     [SIC] Defendant incorporates by reference the above Paragraphs of

this Answer as if fully stated therein.

          33.     Defendant denies the allegations contained in Paragraph 33 of the

Plaintiff's Complaint.

          34.     Defendant denies that it failed to contact any third party other than the

Defendant credit reporting agencies when investigating Plaintiff's dispute.

Defendant admits that it verified Plaintiff's account after contacting the creditor

regarding the Plaintiff's dispute.

          35.     Defendant denies the allegations contained in Paragraph 35 of the

Plaintiff's Complaint.

          36.     Defendant denies the allegations contained in Paragraph 36 of the

Plaintiff's Complaint. Defendant further denies that Plaintiff is entitled to any

actual damages, statutory damages, punitive damages or any other relief

whatsoever and demands strict proof thereof.


                                               6
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 7 of 13



          37.     Defendant denies the allegations contained in Paragraph 37 of the

Plaintiff's Complaint. Defendant further denies that Plaintiff is entitled to any

costs, attorney's fees or any other relief whatsoever and demands strict proof

thereof.

                        COUNT THREE
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      BY DEFENDANT NCS

          38.     Defendant incorporates by reference the above Paragraphs of this

Answer as if fully stated therein.

          39.     Defendant denies the allegations contained in Paragraph 39 of the

Plaintiff's Complaint.

          40.     Defendant denies the allegations contained in Paragraph 40 of the

Plaintiff's Complaint. Defendant further denies that Plaintiff is entitled to any

actual damages, statutory damages, attorney's fees, costs or any other relief

whatsoever and demands strict proof thereof.

          In response to the paragraph following Paragraph 40, beginning with

"WHEREFORE," Defendant denies that Plaintiff is entitled to any statutory

damages, compensatory damages, punitive damages, interest, costs, attorney's fees

or any other relief whatsoever and demands strict proof thereof.




                                            7
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 8 of 13



                                    JURY DEMAND
          Defendant admits that Plaintiff has requested a trial by jury, however,

Defendant denies that Plaintiff should be entitled to a jury trial as Defendant has

not committed any violation of the law.

                              AFFIRMATIVE DEFENSES

                                    FIRST DEFENSE

          Plaintiff's Complaint fails to state a claim against Defendant upon which

relief may be granted.

                                  SECOND DEFENSE

          Any act or omission by Defendant, if determined to be in violation of the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., was not intentional

and was the result of a bona fide error notwithstanding the maintenance of

procedures reasonably adapted to avoid any such error. Accordingly, Defendant

would have no liability pursuant to 15 U.S.C. § 1692k(c).

                                   THIRD DEFENSE

          Defendant affirmatively invokes and asserts all defenses created by and

under the Fair Credit Reporting Act.

                                  FOURTH DEFENSE

          Plaintiff has not been damaged; therefore, Plaintiff may not recover against

Defendant.



                                            8
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 9 of 13



                                      FIFTH DEFENSE

          Plaintiff lacks standing.

                                      SIXTH DEFENSE

          Plaintiff's claims are barred by the applicable statute of limitations and

laches.

                                  SEVENTH DEFENSE

          Plaintiff's claims against Defendant are barred by the doctrines of judicial

estoppel, collateral estoppel and res judicata.

                                      EIGHTH DEFENSE

          Plaintiff's claims are or may be subject to an arbitration agreement requiring

her to submit her claims to mandatory and binding arbitration. If so, Defendant will

exercise its right to arbitration under the agreement, which is specifically

enforceable pursuant to the Federal Arbitration Act, 9 U.S.C. Section 1, et. seq.

                                      NINTH DEFENSE

          Defendant denies that it is guilty of any wrongdoing, either negligent,

wanton, willful, or otherwise.

                                      TENTH DEFENSE

          Defendant pleads the defense of lack of causal relation between its conduct

and the damages alleged.




                                             9
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 10 of 13



                                 ELEVENTH DEFENSE

          Plaintiff's claims are barred by the doctrines of waiver, estoppel, release,

unclean hands, accord and satisfaction, ratification, consent and acquiescence.

                                  TWELFTH DEFENSE

          Defendant's actions were justified and reasonable.

                                THIRTEENTH DEFENSE

          Plaintiff's injuries, if any, were the result of an intervening or superseding

cause or the acts or omissions of third parties over which Defendant had no

responsibility or control and for which Defendant may not be held liable.

                                FOURTEENTH DEFENSE

          Assuming that Plaintiff did suffer damages, which is denied by Defendant,

Plaintiff's harm was caused by entities other than Defendant who were beyond the

scope or supervision of Defendant or for whom Defendant was and is not

responsible or liable.

                                 FIFTEENTH DEFENSE

          The claims asserted by Plaintiff against Defendant are barred by any

bankruptcy case filed by Plaintiff, based on the doctrines of res judicata, judicial

estoppel, 11 U.S.C. § 1327(a), 11 U.S.C. § 704, 11 U.S.C. § 541, waiver, equitable

estoppel, and release. Moreover, as a result of any such prior proceedings, Plaintiff




                                            10
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 11 of 13



is not the real party in interest to bring the present claims and lacks standing to

pursue the causes of action.

                                 SIXTEENTH DEFENSE

          There is no basis in law for Plaintiff's claim for attorney's fees.

                               SEVENTEENTH DEFENSE

          Plaintiff has failed to mitigate Plaintiff's damages, if any.

                                EIGHTEENTH DEFENSE

          Any violation of the law or damage suffered by Plaintiff, which Defendant

denies, was due to the affirmative actions and/or omissions of Plaintiff and does

not give rise to any liability of Defendant.

                                NINETEENTH DEFENSE

          Plaintiff's claims against Defendant are barred, in whole or in part, by the

doctrines of recoupment and/or set-off.

                                TWENTIETH DEFENSE

          Defendant avers that an award of punitive damages in this case would serve

no purpose for which punitive damages can be awarded and are not allowed under

the FDCPA.

                               TWENTY-FIRST DEFENSE

          Plaintiff's claims for punitive damages are barred, in whole or in part, to the

extent an award of any such punitive damages would be violative of the holdings


                                              11
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 12 of 13



of, and/or standards set forth in, BMW of North Am. v. Gore, 517 U.S. 559, 116 S.

Ct. 1589, 134 L. Ed. 2d 809 (1996); Cooper Indus., Inc. v. Leatherman Tool

Group, Inc., 532 U.S. 424, 121 S. Ct. 1678, 149 L. Ed. 2d 674 (2001); State Farm

Mut. Automobile Ins. Co. v. Campbell, 538 U.S. 408, 123 S. Ct. 1513, 155 L. Ed.

2d 585 (2003); and any subsequently entered opinions of the United States

Supreme Court addressing punitive damages.

                             TWENTY-SECOND DEFENSE

          To the extent not otherwise encompassed by the defenses asserted above,

Plaintiff's claims for punitive damages are further barred, in whole or in part, to the

extent an award of any such punitive damages would be violative of the United

States Constitution and/or the Constitution of the State of Alabama.

                             RESERVATION OF DEFENSES
          Defendant reserves the right to assert additional defenses as discovery

progresses in this case. To the extent that any of the foregoing allegations in the

Complaint have not been expressly admitted or denied, they are hereby denied.

     WHEREFORE, Defendant prays that Defendant be dismissed with prejudice;

that judgment be granted to Defendant and that the relief requested by Plaintiff be

denied; that all costs be taxed to Plaintiff; and for such other and further relief as

the Court deems just and proper.




                                            12
32819957 v1
              Case 2:18-cv-01728-CLM Document 16 Filed 01/10/19 Page 13 of 13



          Respectfully submitted this the 10th day of January, 2019.


                                          s/ Alan D. Leeth
                                          Alan D. Leeth (LEE038)
                                          Rachel Friedman (FRI045)
                                          BURR & FORMAN LLP
                                          420 North 20th Street, Suite 3400
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-3000
                                          Facsimile: (205) 458-5100
                                          aleeth@burr.com
                                          rfriedman@burr.com

                                          Attorneys for Defendant
                                          NATIONAL CREDIT SYSTEMS, INC.




                              CERTIFICATE OF SERVICE
       I hereby certify that on this 10th day of January, 2019, I presented the
foregoing to the Clerk of Court for filing and uploading to the CM/ECF system,
which will automatically send email notification of such filing to the following
attorneys of record:

W. Whitney Seals                              John C. Hubbard
filings@cochrunseals.com                      jch@jchubbardlaw.com

L. Jackson Young, Jr.                         Kirkland E. Reid
ljy@ffmylaw.com                               kreid@joneswalker.com



                                          s/ Alan D. Leeth
                                          OF COUNSEL



                                            13
32819957 v1
